PER CURIAM.
The appellant contends that the court erred in denying his motion for postconviction relief as untimely filed. He argues that he had previously filed a motion for postconviction relief that was dismissed without prejudice by the trial court. Apparently, the motion on review here was the resubmission of that motion. If correct, the court erred in denying the motion as untimely filed. See Lemus v. State, 585 So.2d 388 (Fla. 2d DCA 1991). However, since the appellant’s postconviction relief motion fails on its merits, we affirm.
CAMPBELL, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.